Exhibit 10.9

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

SETTLEMENT AND RELEASE AGREEMENT

 

This Settlement and Release Agreement (“Agreement”) is made and entered into
this 11th day of May, 2017, between Icagen, Inc. f/k/a Caldera Pharmaceuticals,
Inc. (“Icagen”) and Dentons US LLP (“Dentons”). Icagen and Dentons may be
referred to herein individually as a “Party” or collectively as the “Parties.”

 

WHEREAS, Dentons previously provided legal services to Icagen ( the
“Representation”), including in connection with litigation commenced by Icagen
against the Regents of the University of California and/or related parties;

 

WHEREAS, following disputes between them, Dentons and Icagen entered into a
Settlement and Release Agreement (the "2013 Settlement Agreement"), a copy of
which is attached as Exhibit A, fully and finally resolving any and all claims
and potential claims arising out of, based upon, or relating to the
Representation;

 

WHEREAS, Icagen did not make any payment to Dentons under the 2013 Settlement
Agreement;

 

WHEREAS on April 22, 2014, Dentons filed a complaint in the Circuit Court of
Cook County, Illinois, captioned Dentons vs. Caldera Pharmaceuticals, Inc.
bearing docket number 14 L 50351, seeking entry of a judgment by confession
against Icagen (the “Illinois Lawsuit”) based upon the 2013 Settlement
Agreement.

 

WHEREAS, on May 7, 2014, a judgment was entered in the Illinois Lawsuit in favor
of Dentons and against Icagen, in the amount of three million and fifty thousand
dollars ($3,050,000.00) plus costs of suit (the “Judgment”), a copy of which is
attached as Exhibit B, which Judgment remains outstanding;

 

WHEREAS, Icagen filed the following lawsuits against Dentons in San Francisco
Superior Court (collectively, the "California Lawsuits"): (1) an action styled
Richard Roe, et al. v. White Corporation, et al., bearing docket no. 14 CGC
538762, which action was dismissed without prejudice; (2) an action styled
Richard Roe, et al. v. White Corporation, et al., bearing docket no. 15 CGC
544238, which action was dismissed without prejudice; and (3) an action styled
Richard Roe, et al. v. White Corporation, et al., bearing docket no. 17 CGC
558125, which remains pending;

 

WHEREAS, the Parties now desire to fully and finally settle any and all claims
and potential claims arising out of, based upon, or relating to the 2013
Settlement Agreement, the Illinois Lawsuit, the Judgment, and the California
Lawsuits;

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
promises contained herein, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties agree as
follows:

 

1.            Payment. Icagen shall pay Dentons the sum of One Million Four
Hundred Thousand Dollars ($1,400,000.00) as follows:

 

(a)        $250,000 to be received by Dentons no later than May 15, 2017;

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b)        $250,000 to be received by Dentons no later than June 1, 2017 or the
date of the closing of Icagen's pending debt financing, whichever is sooner;

 

[*****]

 

All sums paid herein shall paid by wire transfer directed to:

 

[*****]

 

2.            Security. Simultaneous with the execution of this Agreement,
Icagen shall execute and deliver to Dentons an ink original Affidavit in Support
of Confession of Judgment in the amount of $3,891,549.32 (i.e., the amount of
the Judgment plus costs of suit plus accrued interest through May 15, 2017) and
in the form annexed hereto as Exhibit C (the “Confession of Judgment”). Upon
collection of full payment in accordance with Paragraph 1 of this Agreement,
Dentons shall return the ink original Confession of Judgment to Icagen. If
Dentons fails to timely receive, when due, any of the payments in accordance
with Paragraph 1, then Icagen shall be in default of the Agreement (“Default”)
and shall have five (5) business days from the delivery of the notice to cure
the Default. Notice shall be delivered by (i) a nationally recognized next day
courier service, or (ii) first class registered or certified mail, postage
prepaid. Notices hereunder shall be delivered to:

 

Mr. Richard Cunningham
Icagen, Inc.
4222 Emperor Blvd, Suite 350
Durham, NC 27703

 

With a copy to:

 

Leslie Marlow
Gracin & Marlow LLP
405 Lexington Avenue, 26th Floor
New York, New York 10174

 

Failure by Icagen to cure the Default within five (5) business days from
delivery of notice of the Default shall result in the immediate right of Dentons
to file the Confession of Judgment upon an affidavit or affirmation of
noncompliance in a court of competent jurisdiction, in the amount of
$3,891,549.32 plus accrued statutory interest subsequent to May 15, 2017, less
any payments made subsequent to the execution of this Agreement and through the
date of Default, plus interest.

 

3.             Existing Pleadings/Judgment.

 

(a)       Within five (5) business days following execution of this Agreement,
Icagen will discontinue or dismiss the California Lawsuits with prejudice and
will provide Dentons with Filed-stamped copies demonstrating such dismissal or
discontinuance with prejudice. Icagen represents that it has not filed any other
claims or proceedings against Dentons.

 



 2 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b)       Within five (5) business days following receipt of the payments in
accordance with Paragraphs 1(a) and (b) herein (i.e., following timely receipt
by Dentons from Icagen of payments of no less than $500,000), either Party shall
file an agreed motion in the Circuit Court of Cook County, Illinois in the
Illinois Lawsuit seeking (i) to vacate the Judgment of May 7, 2014; (ii) to
dismiss the Illinois Lawsuit with prejudice; (iii) the entry of an agreed order
in the form attached hereto as Exhibit D (“Agreed Order”) and (iv) the Court’s
approval of a Release of Judgment in the form attached hereto as Exhibit E
(“Release of Judgment. Dentons agrees to furnish Icagen with a signed Agreed
Order and two signed ink originals of the Release of Judgment within five (5)
business days following receipt of the payments from Icagen under paragraphs
1(a) and 1(b) of this Agreement.

 

(c)       Dentons represents that it has not filed any claims, proceedings or
judgments against Icagen other than the Illinois Litigation.

 

(d)       Nothing herein shall prejudice Dentons’ right, in the event of
Icagen's breach of this Agreement, to file the Confession of Judgment as set
forth in paragraph 2, above.

 

4.            Full and Complete Settlement. The Parties agree that this
Agreement and the terms set forth herein, shall and hereby do effectuate a full
and complete settlement of all claims and potential claims arising out of, based
upon, or relating to the 2013 Settlement Agreement, the Illinois Lawsuit, the
Judgment and the California Lawsuits (collectively, the “Released Claims”). For
avoidance of doubt, the 2013 Settlement Agreement shall remain in full force and
effect, except that the Parties shall have no further rights or obligations
under paragraphs 1 through 4 thereof, which are superceded by the provisions of
this Agreement.

 

5.            Mutual Releases.

 

(a)       [*****]

 

6.            Unknown Claims. The Parties acknowledge and understand that there
is a risk that, subsequent to the execution of this Agreement, they may
discover, incur or suffer Released Claims which were unknown or unanticipated at
the time of the execution of this Agreement, and which if known on the date of
the execution of this Agreement might have materially affected their decision to
enter into and execute this Agreement. The Parties further agree that, by reason
of the release contained herein, they are assuming the risk of such unknown
Released Claims and agree that this Agreement applies thereto.

 

7.            Forbearance From Suit.

 

(a)       Icagen, and all persons acting by, through, under or in concert with
it, hereby promise, covenant and agree not to initiate, file or otherwise
commence, assert, bring, join, participate in, or otherwise maintain against the
Dentons Released Parties, in any court, agency, or other tribunal in any
jurisdiction, either directly or indirectly, any claim which they now have, own
or hold or claim to have, own or hold, or at any time heretofore had, owned or
held, or claimed to have had, owned or held, or may hereinafter have, own or
hold, or claim to have, own or hold against the Dentons Released Parties,
arising out of, based upon, or relating to the Released Claims.

 



 3 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b)       Dentons, and all persons acting by, through, under or in concert with
it, hereby promise, covenant and agree not to initiate, file or otherwise
commence, assert, bring, join, participate in, or otherwise maintain against the
Icagen Released Parties, in any court, agency, or other tribunal in any
jurisdiction, either directly or indirectly, any claim which they now have, own
or hold or claim to have, own or hold, or at any time heretofore had, owned or
held, or claimed to have had, owned or held, or may hereinafter have, own or
hold, or claim to have, own or hold against the Icagen Released Parties, arising
out of, based upon, or relating to the Released Claims.

 

8.           Cal. Civ. Code Section 1542. The parties specifically acknowledges
that they are aware of and familiar with the provisions of California Civil Code
Section 1542, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

Being aware of this section, the Parties hereby expressly waive and relinquish
all rights and benefits they may have pursuant to said Code Section as well as
any other statutes or common law principles of similar effect.

 

9.          Compromise. The Parties agree that this Agreement is in compromise
and settlement of a dispute between them, and it shall not be considered as an
admission of the truth or correctness of any claim allegation against them, or
of fault or liability by them, each Party denying any fault or liability, except
that Icagen acknowledges that it has not disputed, and will not dispute, that
Dentons properly obtained the Judgment against it.

 

10.       Full and Independent Knowledge. Each of the Parties represents that it
has been represented by separate counsel of its choice in connection with the
preparation and review of this Agreement, its representative has specifically
discussed, or had the opportunity to specifically discuss, with such attorney
the meaning and effect of this Agreement, and that its representative has
carefully read and understands the scope and effect of each provision contained
herein. Dentons has not represented, advised, or served as Icagen's counsel in
connection with this Agreement.

 

11.       Warranties. Each of the Parties represents and warrants that it has
full power and authority to enter into and perform this Agreement. Each of the
Parties further represents and warrants that it has not heretofore assigned,
transferred, encumbered or otherwise conveyed, or purported to assign, transfer,
encumber or otherwise convey, in whole or in part, to any person or entity, any
Released Claims released hereunder.

 

12.       Confidentiality. Except to the extent necessary to enforce or carry
out this Agreement or as otherwise required by law, the Parties shall maintain
the terms and existence of this Agreement strictly confidential. Prior to
responding to any request, subpoena, or order by any court or governmental
agency for disclosure of this Agreement and/or the compromise and settlement
effected thereby, the Party to which the request, subpoena, or order has been
directed shall notify all other Parties, in writing, within seven (7) days of
such request, subpoena, or order and to afford those Parties the opportunity to
object to the request, subpoena, or order before responding thereto.
Notwithstanding the foregoing: [*****]; (b) the Parties shall have the right to
disclose the terms of this Agreement to the extent necessary to comply with
their financial, legal, reporting, regulatory and securities obligations,
including, to the extent that Icagen concludes that such filing is required, the
filing of this Agreement as an exhibit to Icagen’s periodic filings with the
Securities and Exchange Commission, provided, however, that Icagen will request
confidential treatment of certain non-financial terms of the Agreement based on
input from Dentons; (c) the Parties may disclose this Agreement to their
attorneys, accountants, financial advisors, bankers, financiers, and potential
and actual investors, provided such individuals are made aware of this
Confidentiality provision and agree to be bound thereby.

 



 4 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

13.           Successors. This Agreement shall be binding upon and inure to the
benefit of the successors, heirs and assigns of each of the Parties hereto.

 

14.Miscellaneous.

 

(a)       This Agreement shall be construed in accordance with and governed by
the laws of the State of Illinois, United States of America, without regard to
conflict of laws provisions. The Parties agree that the sole venue for disputes
arising out of, related to and/or connected with this Agreement shall be the
state courts situated in Cook County, Illinois.

 

(b)       The Parties agree that this Agreement may be executed in counterparts
and that a copy signed by a Party will be fully enforceable against such Party.
Unless an ink original is required herein (e.g. the Release of Judgment and the
Confession of Judgment), this Agreement, and documents relating to this
Agreement, may be executed and transmitted by facsimile, email or any other
electronic means.

 

(c)       This document contains the entire agreement between the Parties hereto
with respect to the subject matter hereof, and supersedes and cancels all
previous agreements, contracts, covenants, commitments, obligations, and
writings between the parties pertaining to the subject matter hereof. Each of
the Parties further represents that no other understandings, statements,
promises, or inducements contrary to the terms of this Agreement, whether oral
or written, exist, and that he/it does not rely and has not relied upon any
representation or statement made by another Party or any of their
representatives with regard to the subject matter of this Agreement (other than
those representations and statements made in this Agreement).

 

(d)       This Agreement shall be construed as a whole, according to its fair
meaning, and shall not be construed strictly for or against any of the Parties
hereto.

 

(e)       This Agreement may not be amended, altered, modified or waived, in
whole or in part, except in a writing executed by the Parties to this Agreement.

 

(f)       If any provision of this Agreement is held invalid or otherwise
unenforceable, the enforceability of the remaining provisions shall not be
impaired thereby.

 

(g)       The failure of any Party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver thereof or
deprive that Party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 



 5 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, the Parties have each executed this Agreement as of the date
first set forth above.

 

ICAGEN, INC. f/k/a   DENTONS US LLP CALDERA PHARMACEUTICALS, INC.              
  By: /s/ Richard Cunningham   By: /s/ Edward J. Reich Title: Chief Executive
Officer   Title: U.S. General Counsel and Partner           Agreed as to form:  
            BLUMENTHAL LAW GROUP P.C.                 By: Grant Blumenthal      
Title: Counsel for Icagen, Inc. f/k/a         Caldera Pharmaceuticals, Inc.    
 

 



 6 

 

 

EXHIBIT A

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 



 A-1 

 

 

EXHIBIT B

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

DENTONS US LLP,

 

Plaintiff,

 

vs.

 

CALDERA PHARMACEUTICALS, INC.,

 

Defendant.

)

)

) Case No. 14L50351

)

)

)

)

)

)

)

 

JUDGMENT ORDER

 

It is ordered that plaintiff Dentons US LLP recover from defendant Caldera
Pharmaceuticals, Inc.  $3,050,000 and costs of suit. Execution may issue.

 

Plaintiff may withdraw the original documents upon filing certified copies with
the clerk.

 



  _________________________, ________________       ENTER:       /s/ Doruthy
Brown   Judge                                                        Judge’s No.

 

 

 

Atty. No.: 6205749

Name: Andrew R. McGaan

Atty. for: Dentons US LLP

Address: 300 N. LaSalle St.

City/State/Zip: Chicago, IL 60654

Telephone: 312-862-2000

 [exb.jpg]



 

 B-1 

 

 

EXHIBIT C

 

DENTONS US LLP,

 

Plaintiff,

 

vs.

 

ICAGEN, INC. f/k/a CALDERA

PHARMACEUTICALS, INC.,

 

Defendant.

)

)

) Case No. _______

)

)

) AFFIDAVIT OF RICHARD CUNNINGHAM

)

)

)

)

 

RICHARD CUNNINGHAM, under penalty of perjury, hereby swears that the following
information is true and correct to the best of my knowledge and information:

 

1.       I am the CEO and President of defendant Icagen, Inc. f/k/a Caldera
Pharmaceuticals, Inc. (“Icagen”). Icagen is a Delaware corporation having its
principal place of business at 4222 Emperor Blvd., Suite 350, Research Triangle
Park, Durham, North Carolina 27703.

 

2.       I make this Affidavit in connection with a certain agreement dated May
__, 2017 (“the Agreement”) between Icagen and plaintiff Dentons US LLP
(“Dentons”) to confess judgment on behalf of Icagen in this Court in favor of
plaintiff for the sum of three million eight hundred and ninety-one thousand
five hundred and forty nine dollars and thirty two cents ($3,891,549.32), less
any amounts paid pursuant to the Agreement, and to authorize Dentons to enter
judgment for that sum against Icagen in this Court.

 



 C-1 

 



 

3.       This Confession of Judgment is for a debt justly due to Dentons
pursuant to a 2013 Settlement Agreement between Dentons and Icagen, and a
Judgment entered pursuant thereto in the amount of three million and fifty
thousand dollars ($3,050,000), plus costs of suit and interest, which resolved
Dentons’ claim for fees and disbursements owed for professional services
rendered to Icagen from 2011 through July 5, 2013. Pursuant to the Agreement,
Dentons has agreed to compromise the amounts due and accept, inter alia, payment
in the amount of one million four hundred thousand dollars ($1,400,000.00), to
be paid pursuant to a schedule set forth therein.

 

4.       In the event Icagen defaults in making any payment set forth in the
Agreement on a timely basis, Dentons is required to give Icagen written notice
of such default.

 

5.       If Icagen fails to cure said default within five (5) business days
after notice is delivered as required by the Agreement, Icagen shall immediately
become obligated to Dentons for the full three million eight hundred and ninety
one thousand five hundred and forty nine dollars and thirty cents
($3,891,549.32), less any amounts paid pursuant to the Agreement.

 

6.       If Icagen fails to cure the default within five (5) business days after
notice is delivered in accordance with the Agreement, Icagen hereby irrevocably
confesses judgment in favor of Dentons for the full three million eight hundred
and ninety-one thousand five hundred and forty-nine dollars and thirty cents
($3,891,549.32), less any amounts paid pursuant to the Agreement.

 



 C-2 

 

 

7.       Accordingly, if Icagen fails to cure the default within five (5)
business days after notice is delivered in accordance with the Agreement,
judgment may be entered hereunder against Icagen, Inc. f/k/a Caldera
Pharmaceuticals, Inc. and in favor of Dentons US LLP in the amount of three
million eight hundred and ninety-one thousand five hundred and forty-nine
dollars and thirty cents ($3,891,549.32), less any amounts paid pursuant to the
Agreement, plus court filing fees, upon the filing of this Affidavit together
with an Affidavit from a representative of Dentons stating that payment required
by the Agreement was not timely made and setting forth the full amount then due,
including the basis for calculation, plus court filing fees.

 

FURTHER, AFFIANT SAYETH NOT.

 



  /s/ Richard Cunningham    Richard Cunningham

 

SUBSCRIBE and SWORN to before

me this 11th May, 2017

   

[exc.jpg]

/s/ James O. Whitmore Notary Public

 



 C-3 

 

 

EXHIBIT D

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

DENTONS LLP

 

vs

 

CALDERA PHARMACEUTICALS, INC
n/k/a ICAGEN, INC

)

)

) No. 14 L 50351

)

)

)

 

AGREED ORDER TO VACATE JUDGMENT
AND DISMISS WITH PREJUDICE

 

This matter before the Court on the Agreed Motion of Dentons LLP and Caldera
Pharmaceuticals, Inc n/k/a Icagen, Inc, due notice given and the Court and
parties being fully advised in the premises, it is hereby ordered that:

 

1.The Judgment of May 7, 2014, in the amount of $3,050,00.00 plus costs of suit
is hereby
vacated.    

2.This matter is dismissed with prejudice with each side to bear their own
attorneys’ fees and costs.

 

AGREED: Dentons LLP,  Caldera Pharmaceuticals, Inc  By its counsel of record
 n/k/a Icagen, Inc, by its counsel of record

 

Date:               ENTER:                          Judge Judge’s No.

 

__________________(No.______________)

Dentons LLP

300 N. LaSalle Street

Chicago, Illinois 60654

Tel: (312) 862-2000

 

 D-1 

 

 

EXHIBIT E

 

IN THE CIRCUIT COURT OF
COOK COUNTY, ILLINOIS

 

Dentons, LLP

 

v.

 

Caldera Pharmaceuticals, Inc.

k/n/a Icagen, Inc.

      Recorder’s Stamp                              No. 14 L 50351

 

RELEASE OF JUDGMENT

 

Dentons, LLP, the Judgment Creditor, having received full consideration for this
release, releases the judgment entered on May 7, 2014, against Defendant,
Caldera Pharmaceuticals Inc., k/n/a Icagen, Inc. for $3,050,000.00.

 

  Attorney of Record for Dentons, LLP

 

APPROVED:   Judge                   Judge’s No.

 

__________________ (No.__________________)

Dentons LLP

300 N. LaSalle Street

Chicago, Illinois 60654

Tel: (312) 862-2000

 

 

 

E-1



 